Citation Nr: 1204030	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision rendered by the Boise, Idaho Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In June 2010, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Subsequent to the hearing, he submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction of such evidence.  

In January 2011, the Veteran submitted additional evidence, including photographs documenting his service in Vietnam, and a statement from the Archivist at the Air Force describing events during the Veteran's tour of duty in Vietnam.  

At this time the Board acknowledges that the Vietnam Veterans of America submitted an Informal Hearing Presentation on behalf of the Veteran.  The record confirms however that the Veterans of Foreign Wars of the United States (VFW) is the Veteran's representative.  See also VA Form 21-22, received in January 2003.  Given the fully favorable decision reached below, the Board finds that no additional action in this regard is needed as it would only delay the adjudication of the Veteran's appeal.

In adjudicating this claim, the Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1.  In October 2002, the RO denied a claim for service connection for PTSD. 
While the Veteran disagreed with that decision, he did not file a substantive appeal.  

2.  Evidence received since the October 2005 decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's PTSD had its onset in service, due to stressors related to his fear of hostile military activity involving events resulting in actual or threatened death or serious injury and is consistent with the places, types, and circumstances of his Vietnam service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 2002 RO decision that denied service connection for PTSD is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in an August 2007 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in June 2010.  In addition, the RO has obtained service personnel and service treatment records and identified VA outpatient treatment records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Here, the Veteran has not been afforded a VA examination in connection with the claim.  However, the Board, herein, is granting the claim, thus rendering the necessity to obtain an examination moot.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Petition to Reopen

In April 2002, the Veteran filed a claim seeking service connection for PTSD.  He did not specify on his application the stressor or stressors that resulted in any current diagnosed PTSD.  Submitted with the claim were several private medical examination reports.  They document how the Veteran had a traumatic brain injury in October 2001 after falling from a truck and striking the back of his head.  They also indicate that he had no prior history of psychiatric diagnosis or treatment.  An April 2002 record from Dr. C. J. Z. indicated that the Veteran "may be suffering from post-traumatic stress disorder since his accident at work" and that he had "manifestations that would certainly suggest post-traumatic stress disorder."  

Also of record was an April 2002 VA Vet Center record.  The record mistakenly refers to the Veteran as a Purple Heart recipient.  In relevant part, however, it indicates that over the past six months the Veteran endorsed intrusive thoughts of his service in Vietnam.  He also had symptoms of irritability, flashbacks, depressed mood, sleep loss, anxiety, nightmares, and anger.  The diagnostic impression was PTSD.  

In an October 2002 decision, the RO denied the claim.  In doing so, the RO found no evidence of a confirmed diagnosis of PTSD which would permit a finding of service connection.  The Veteran filed a notice of disagreement with that decision, but following the issuance of a statement of the case, in March 2004, indicated that he was withdrawing his appeal.  As such, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim for a PTSD disability that would require the RO to review the decision.  See Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The current claim was initiated in July 2007.  

Since the last final denial of the claim, the Veteran has submitted numerous VA outpatient treatment records.  He has also submitted statements from service buddies and provided written and lay testimony describing the circumstances of his military service.  

The VA outpatient treatment records show current treatment for PTSD related to the Veteran's reports of stressful experiences in Vietnam.  In written statements and in his lay testimony, he described several stressors that he believes resulted in PTSD.  He describes witnessing body bags immediately upon arriving in Vietnam.  He reports being shot at while flying to Tuy Hoa Air Base in Vietnam.  He describes sniper fire, rocket attacks, flying shrapnel, and an incident in which the Vietcong stole a bus and tried to crash it into their base.  He states that he feared for his life, was constantly vigilant, and was unable to relax or feel safe.  

The Board finds that the evidence received since the last final denial is both new and material and the requirements to reopen the claim have been met.  In short, the Veteran has provided evidence of a diagnosis of PTSD, which was absent at the time of the last final denial.  In addition, he has provided significant details regarding in-service stressors which he believes led to his current diagnosis.  Finally, and as discussed in greater detail below, VA psychologist have linked his current PTSD symptoms to stressful experiences in service.  

III.  Merits Determination

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required- provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then the veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3)(2011).

Under the recent amendments, lay evidence may establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Here, the Veteran's DD-214 reflects that he served in the Air Force, with service in the Republic of Vietnam.  His principal military occupational specialty was a Base Maintenance Repairman.  The service records do not indicate that he was in receipt of awards or decorations indicating combat service.  They do, however, show service in Vietnam from June 1970 to June 1971 with locations at Cam Rahn Bay and at the Tuy Hoa Air Base.  

A November 2006 VA treatment note includes the diagnosis of PTSD, described as "mild."  

He underwent additional VA PTSD testing in November 2006.  The testing was conducted by a VA psychologist.  The psychologist reviewed the Veteran's DD-214 and noted the Veteran's service in Vietnam as a mechanic.  In terms of PTSD stressors, the Veteran reported that his air base came under mortar and rocket fire and that he lived in constant fear for his life.  He noted a strong emotional response of fear of being overrun by enemy.  The examiner noted that it was unclear if the Veteran met Criterion A, given the unclear severity of the event.  He did report, however, high levels of re-experiencing symptoms.  He also endorsed symptoms of avoiding thinking or talking about stressful military experiences, avoiding situations or activities that remind him of stressful events, feeling a loss of interest in activities he used to enjoy, and feeling distant or cut-off from friends.  Finally, he had hyperarousal symptoms, including difficulty falling or staying asleep, irritability, difficulty concentrating, depression, and suicidal ideation.  

Because it was unclear if the Veteran met the full criteria for a diagnosis of PTSD, a collateral interview was scheduled with the Veteran's wife.  

The interview was conducted in December 2006.  Therein, the Veteran's wife described the Veteran's PTSD symptoms.  She also described an additional in-service stressor reported to her by the Veteran whereby he was exposed to a line of body bags immediately upon flying in to Vietnam and was overwhelmed by the stench of the bodies.  She confirmed that the Veteran was experiencing problems of avoidance and hyperarousal.  She also described how the TBI affected his PTSD symptoms.  The psychologist concluded that the Veteran's behavior before and after his TBI suggested that the Veteran "is experiencing PTSD symptoms, especially with avoidance and hyperarousal criteria."  The psychologist also reasoned that the addition of the TBI appeared to "have intensified some of these symptoms" and believed that he had lost the ability to cope or hide the symptoms.  

Thereafter, the record reflects that the Veteran underwent ongoing VA mental health treatment for PTSD.  

Here, the VA psychologist in November and December 2006 has essentially confirmed that the in-service stressors claimed by the Veteran and discussed above were adequate to support a diagnosis of PTSD and that the PTSD symptoms were related to the claimed stressors.  The reported stressors are consistent with the circumstances of the Veteran's service.  The claimed stressors are credible and were relied on by the VA clinical staff providing opinions as to a positive nexus.  

To the extent the Veteran's claimed stressors were related to his fear of hostile military activity involving potential events resulting in actual or threatened death or serious injury, they were consistent with the places, types, and circumstances of his service including as a base maintenance repairman in Vietnam.  While the VA psychologist in November 2006 initially doubted whether the claimed stressors were adequate to support a diagnosis of PTSD, following further interview with the Veteran's spouse, the examiner confirmed that the stressors were sufficient to meet Criterion A and that the PTSD symptoms were related to the claimed stressors.   

The Board notes that the service personnel records do not confirm the Veteran's participation in the alleged stressful events that resulted in PTSD.  A statement from an Air Force archivist does appear to confirm, however, that several encounters with the enemy did occur in locations where the Veteran was stationed in Vietnam.  Nevertheless, the revision to the regulation regarding PTSD based on fear of hostile military activity provides that VA may adjudicate the claim on the basis of the Veteran's lay testimony if the PTSD stressor is adequate to support a diagnosis by a VA psychologist.  As such, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in relative equipoise as to whether PTSD is related to the Veteran's service.  Thus, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

New and material evidence having been presented, the claim of entitlement to service connection for PTSD is reopened.   

Service connection for PTSD is granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


